 




EXHIBIT 10.1




EMPLOYEE AGREEMENT




THIS EMPLOYEE AGREEMENT made as of September 13, 2015, by and between SMTP,
Inc., a Delaware corporation (the “Company”), whose principal place of business
is at 670 N. Commercial St, Suite 107, Manchester, NH 03101; and Richard Carlson
(“Employee”).  




WHEREAS, the Company wishes to procure the services of Employee under the terms
and conditions set forth and Employee wishes to be employed on these terms and
conditions.




WHEREAS, the parties to this Employee Agreement wish to enter into a written
expression of their relationship as employer and employee.




WHEREAS, this Employee Agreement supersedes all other employee agreements
between the Company and its subsidiaries, and the Employee.




THEREFORE, in consideration of the agreements contained in this Employee
Agreement, the parties, intending to be legally bound, agree as follows:




ARTICLE 1

Employment




1.1. Employment. The Company agrees to employ Employee, and Employee accepts
employment with the Company, on and subject to the terms and conditions set
forth in this Employee Agreement.




1.2. Term. The Company will employ the Employee pursuant to this Employee
Agreement effective as of October 1, 2015. The employment of employee will be
at-will, meaning that employment may be terminated by either party at any time
in accordance with the provisions of Article 9.




ARTICLE 2

Duties




2.1. Position and Duties. The Company agrees to employ Employee to act as its
Chief Executive Officer and President. Employee shall be responsible for
performing the duties as described in Appendix A attached hereto and made a part
hereof. Employee agrees that he will serve the Company faithfully and to the
best of his ability during the term of employment, under the direction of the
Board of Directors of the Company. The Company and Employee may jointly from
time to time to change the nature of Employee’s duties and job title.




2.2. Time Devoted to Work.  Employee agrees that he will devote all of the
necessary business time, attention, and energies, as well as Employee’s best
talents and abilities to the business of the Company in accordance with the
Company’s instructions and directions. Employee may engage in other business
activities unrelated to the Company during the term of




--------------------------------------------------------------------------------

 




this Employee Agreement so long as such other business activities do not
interfere with the terms and conditions of this Employee Agreement.




ARTICLE 3

Place of Employment




3.1. Place of Employment.   Employee shall perform his duties under this
Employee Agreement at 304 West University Ave, Gainesville, Florida 32601.




ARTICLE 4

Compensation of Employee




4.1. Base Compensation.  For all services rendered by Employee under this
Employee Agreement, the Company agrees to pay Employee the rate of $200,000 per
year (the “base salary”), which shall be payable to Employee not less frequently
than bi-monthly, or as is consistent with the Company’s practice for its other
employees.  




4.2. Other Compensation.  Employee shall receive other compensation as more
fully described on Appendix B, attached hereto and made a part hereof.




4.3. Withholding. All amounts due from the Company to the Employee hereunder
shall be paid to the Employee net of all taxes and other amounts which the
Company is required to withhold by law.




4.4. Reimbursement for Business Expenses.  Subject to the approval of the
Company, the Company shall promptly pay or reimburse Employee for all reasonable
business expenses incurred by Employee in performing Employee’s duties and
obligations under this Employee Agreement, but only if Employee properly
accounts for expenses in accordance with the Company’s policies.  The Company
agrees to provide home internet service to the Employee’s primary residence at
the Company’s cost or reimburse Employee for such costs if the Employee pays for
such costs directly.  Such home internet costs shall not exceed $800 per month.




ARTICLE 5

Vacations and Other Paid Absences




5.1. Vacation Days.  Employee shall be entitled to the greater of 15 days of
paid vacation or the same paid vacation days each calendar year during the term
of this Employee Agreement as authorized by the Company for its other employees.




5.2. Holidays.   Employee shall be entitled to the same paid holidays as
authorized by the Company for its other employees.




5.3. Sick Days and Personal Absence Days.  Employee shall be entitled to the
same number of paid sick days and personal absence days as authorized by the
Company for its other employees.











--------------------------------------------------------------------------------

 







ARTICLE 6

Section 409A Compliance




6.1. This Employee Agreement, including Appendix B hereto, is intended to comply
with Section 409A of the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder ("Section 409A") or an exemption thereunder
and shall be construed and administered in accordance therewith. Notwithstanding
any other provision of this Employee Agreement or Appendix B, payments provided
under this Employee Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption thereunder. Any
payments under this Employee Agreement or Appendix B that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral (or other applicable exemption) shall be
excluded from Section 409A to the maximum extent possible. To the extent that
any payment or benefit described in this Employee Agreement or Appendix B
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment then such payment or benefit is only
payable upon the Employee’s  "separation from service" under Section 409A. The
determination of whether and when a separation from service has occurred shall
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).  Each payment pursuant to this Employee Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Employee
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Employee on account of non-compliance with Section 409A.

6.2. Notwithstanding any other provision of this Employee Agreement, if at the
time of the Employee's termination of employment, he is a "specified employee,"
determined in accordance with Section 409A, any payments and benefits provided
under this Employee Agreement that constitute "nonqualified deferred
compensation" subject to Section 409A that are provided to the Employee on
account of his separation from service shall not be paid until the first payroll
date to occur following the six-month anniversary of the Employee's separation
from service ("Specified Employee Payment Date"). The aggregate amount of any
payments that would otherwise have been made during such six-month period shall
be paid in a lump sum on the Specified Employee Payment Date without interest
and thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule. If the Employee dies during the six-month period,
any delayed payments shall be paid to the Employee's estate in a lump sum upon
the Employee's death.

6.3. To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Employee Agreement shall be provided in accordance
with the following: (i) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during each calendar year cannot affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (ii) any reimbursement of an eligible expense shall be paid to
the Employee on or before the last day of the calendar year following the
calendar year in which the expense was incurred; and (iii) any right to
reimbursements or in-kind benefits under this Employee Agreement shall not be
subject to liquidation or exchange for another benefit.





--------------------------------------------------------------------------------

 




6.4. Any tax gross-up payments provided under this Employee Agreement shall be
paid to the Employee on or before December 31 of the calendar year immediately
following the calendar year in which the Employee remits the related taxes.




ARTICLE 7

Fringe Benefits




Employee shall be entitled to participate in and receive benefits from all of
the Company’s employee benefit plans that are now, or in the future may be,
maintained by the Company for its employees, including, without limitation, the
Company’s health insurance plan. No amounts paid to Employee from an employee
benefit plan shall count as compensation due Employee as base salary or
additional compensation.  Nothing in this Employee Agreement shall prohibit the
Company from modifying or terminating any of its employee benefit plans in a
manner that does not discriminate between Employee and other Company employees.




ARTICLE 8

Maintenance of Liability Insurance; Indemnification




8.1. Maintenance of Liability Insurance. So long as Employee shall serve as an
executive officer of the Company pursuant to this Employee Agreement, the
Company shall obtain and maintain in full force and effect a policy of director
and officer liability insurance of at least $3M from an established and
reputable insurer. In all policies of such insurance, Employee shall be named as
an insured in such manner as to provide Employee the same rights and benefits as
are accorded to the most favorably insured of the Company’s officers or
directors.




8.2. Indemnification. In addition to the insurance coverage described above and
the indemnification protection set forth in Article IX of the Company’s Bylaws,
the Company shall indemnify Employee to the fullest extent permitted by
applicable law if he is made, or threatened to be made, a party to an action or
proceeding, whether civil, criminal, administrative or investigative (each a
“Proceeding”), by reason of the fact that Employee is or was an officer,
director, or employee of the Company or any of its affiliates, against all
“Expenses” (as defined below) resulting from or related to such Proceeding, or
any appeal thereof.  Any such indemnification pursuant to this Article 8 shall
continue as to Employee even if Employee has ceased to be an executive, officer,
director or employee of the Company and/or any of its affiliates, and shall
inure to the benefit of Employee’s heirs, executors and administrators.
 Expenses incurred by Employee in connection with any indemnification-eligible
Proceeding shall be paid by the Company in advance upon request of Employee that
the Company pay such Expenses, (a) after receipt by the Company of a written
request from Employee for such advance, together with documentation reasonably
acceptable to the Board, and (b) subject to an undertaking by Employee to pay
back any advanced amounts for which it is later determined that Employee was not
entitled to indemnification as described herein.  Employee shall be entitled to
select his own counsel in connection with any indemnification-eligible
Proceeding. Notwithstanding the foregoing provisions of this Article 8 to the
contrary, the Company shall have no obligation to indemnify Employee or advance
Expenses to Employee (i) in connection with any claim or proceeding between
Employee and the Company (unless approved by the Board), or (ii) if Employee’s
actions or omissions giving rise to his status as a party to a




--------------------------------------------------------------------------------

 




Proceeding involve intentional or willful misconduct or malfeasance on the part
of Employee in connection with the performance of his job.  




For purposes of this Article 8, the term “Expenses” means any damages, losses,
judgments, liabilities, fines, penalties, excise taxes, settlements, costs,
reasonable attorneys’ fees, accountants’ fees, expert fees, and disbursements
and costs of attorneys, experts and accountants.




ARTICLE 9

Termination of Employment




9.1. Termination of Employment. Employee’s employment hereunder shall
automatically terminate upon (i) his death; (ii) Employee voluntarily leaving
the employ of the Company; (iii) at the Company’s sole discretion, upon fifteen
(15) days prior written notice to Employee if the Company terminates his
employment hereunder without Cause; (iv) at the Company’s sole discretion, upon
two (2) days prior written notice to Employee if the Company terminates his
employment hereunder for Cause. For purposes hereof, Cause shall include (i)
Employee’s willful malfeasance, misfeasance, nonfeasance or gross negligence in
connection with the performance of his duties, (ii) any willful
misrepresentation or concealment of a material fact made by Employee in
connection with this Employee Agreement; or (iii) the willful breach of any
material covenant made by Employee hereunder.




9.2. Severance Benefits Payment. In the event that the Employee voluntarily
leaves the employ of the Company because of Good Reason (as defined below) or if
the Company terminates his employment hereunder without Cause, then the Employee
shall be entitled to receive payment of severance benefits equal to the
Employee’s monthly base salary in effect on the date of termination for six (6)
months (the “Severance Period”) following the date of termination.  Such
payments will be made ratably over the Severance Period according to the
Company’s standard payroll schedule, commencing on the first regular payroll
date of the Company following the Employee’s date of termination.  Health
insurance benefits with the same coverage provided to the Employee prior to the
termination (e.g., medical, dental, optical, mental health) and in all other
material respects comparable to those in place immediately prior to the
termination will be provided at the Company’s expense during the Severance
Period. Additionally, Employee shall be entitled to any portion of any Other
Compensation (as described in Section 4.2) due to Employee pro-rated to the date
of termination, payable on the first regular payroll date of the Company
following the Employee’s date of termination.  For purposes hereof, “Good
Reason” shall mean any material diminution in the Employee’s responsibilities,
title or authority, or without Employee’s consent, any reduction in the
Employee’s then-current compensation as set forth in Article 4 hereof, or any
material breach by the Company of this Employee Agreement or any other agreement
between the Company and the Employee, that is not cured within 30 days after
written notice of such condition is given by Employee to the Board.





--------------------------------------------------------------------------------

 







ARTICLE 10

Confidential Information




10.1.  Disclosures While Employed by the Company.  Employee acknowledges that,
in performing duties on behalf of the Company prior to this Employee Agreement,
and in performing the duties required by this Employee Agreement, Employee has
made use of, acquired, and added to, and will be making use of, acquiring and
adding to the confidential and proprietary information of the Company and/or
those persons or entities directly or indirectly controlling or controlled by,
or under direct or indirect common control with, the Company (each an
“Affiliate” and collectively, the “Affiliates”), which (i) is of a special
nature and value, (ii) is not public information or is not generally known or
available to the Company’s and/or the Affiliates’ competitors, (iii) is known
only by the Company and/or the Affiliates and those of their respective
employees, independent contractors, consultants, suppliers, customers or agents
to whom such data and information must be confided in order to apply it to the
uses intended, and (iv) relates to matters such as, but not limited to, the
Company’s and the Affiliates’ respective methods of operation, internal
structure, financial affairs, programs, software, equipment and techniques,
existing and contemplated facilities, products and services, know-how,
inventions, systems, devices (whether or not patentable), methods, ideas,
procedures, manuals, confidential studies and reports, lists of suppliers and
customers and prospective suppliers and customers, financial information and
practices, plans, pricing, selling techniques, sales and marketing programs and
methods, names, addresses and telephone numbers of the Company’s and/or the
Affiliates’ suppliers and customers, credit and financial data of the Company’s
and/or the Affiliates’ suppliers and customers, particular business requirements
of the Company’s and/or the Affiliates’ suppliers and customers, special methods
and processes involved in designing, producing and selling the Company’s and/or
the Affiliates’ products and services, any other information related to the
Company’s and/or the Affiliates’ suppliers and customers that could be used as a
competitive advantage by the Company’s and/or the Affiliates’ competitors if
revealed or disclosed to such competitors or to persons or entities revealing or
disclosing same to such competitors, and all “trade secrets” (as that term is
defined in O.C.G.A.  s. 10-1-761, as amended) of the Company and/or the
Affiliates, all of which, together with any and all extracts, summaries and
photo, electronic or other copies or reproductions, in whole or in part thereof,
stored in whatever medium (including electronic or magnetic), shall be deemed
the Company’s and/or the Affiliates’ exclusive property, as applicable, and
shall be deemed to be “Confidential Information.”  Employee acknowledges that
the Confidential Information has been and will continue to be of central
importance to the business of the Company and the Affiliates, and that
disclosure of it to, or its use by, others could cause substantial loss to the
Company and the Affiliates.  In consideration of Employee’s employment
hereunder, Employee agrees that, at all times during the term of this Employee
Agreement, and (i) with respect to all Confidential Information constituting
“trade secrets,” for so long thereafter as such Confidential Information
continues to constitute “trade secrets” (or for the period beginning on the last
day of the term of this Employee Agreement and ending five (5) years thereafter,
whichever is longer); and (ii) with respect to all Confidential Information not
constituting “trade secrets,” for the period beginning on the last day of the
term of this Employee Agreement and ending five (5) years thereafter, Employee
shall not, directly or indirectly, use, divulge or disclose to any person or
entity, other than those persons or entities employed or engaged by the Company
who or which are authorized to receive such information, any of such
Confidential Information, and





--------------------------------------------------------------------------------

 




Employee shall hold all of the Confidential Information confidential and
inviolate and will not use such Confidential Information against the best
interests of the Company or any of the Affiliates.




10.2. Disclosures After Employment Terminates; Return of Records.  Employee
acknowledges and agrees that all supplier, customer, employee and contractor
files, contracts, agreements, financial books, records, instruments and
documents, supplier and customer lists, memoranda, data, reports, sales
documentation and literature, software, rolodexes, telephone and address books,
letters, research, listings, and any other instruments, records or documents
relating or pertaining to (i) the customers or suppliers of the Company and/or
any of the Affiliates serviced by or serving the Company, any of the Affiliates
or Employee, (ii) the duties performed hereunder by Employee, or (iii) the
business of the Company and/or any of the Affiliates (collectively, the
“Records”) shall at all times be and remain the exclusive property of the
Company and/or the Affiliates, as applicable.  Upon termination of Employee’s
employment hereunder for any reason whatsoever, Employee shall promptly return
to the Company all Records (whether furnished by the Company or any of the
Affiliates or prepared by Employee), and Employee shall neither make nor retain,
nor allow any third party to make or retain, any photo, electronic or other copy
or other reproduction of any of such Records after such termination.  




10.3 Assignment of Inventions and Works Made for Hire.   Employee hereby
irrevocably assigns and transfers, and agrees to assign and transfer, to the
Company all of Employee’s right, title and interest in and to any and all
Inventions and Works Made for Hire (each as hereinafter defined) made, generated
or conceived by Employee while employed by the Company at any time, whether
alone or with the assistance of others, whether or not made, generated or
conceived during normal business hours, and whether or not his employment with
the Company is hereafter terminated for any reason whatsoever. For purposes of
this Employee Agreement, “Inventions” shall mean any and all discoveries,
improvements, innovations, ideas, formulae, devices, systems, software programs,
processes, products and any other creations similar thereto which pertain or
relate to the Company’s systems and technologies that enable: marketing
automation, call tracking, customer relationship management, sales automation,
marketing technologies, customer engagement technologies, email generation
and/or email delivery.  For purposes of this Employee Agreement, “Works Made for
Hire” shall mean any and all “work made for hire”, as that term is defined in
Section 101 of the United States Copyright Law, Title 17 of the United States
Code, as amended.  Upon the Company’s request, Employee will promptly execute
and sign any and all applications, assignments, and other documents, and will
promptly render all assistance, which may be reasonably necessary for the
Company to obtain patent, copyright or any other form of intellectual property
protection.




ARTICLE 11

Protective Covenants




Employee acknowledges that his specialized skills, abilities and contacts are
important to the success of the Company, and agrees that he shall faithfully and
strictly adhere to the following covenants:








--------------------------------------------------------------------------------

 




11.1. Non-competition. Employee acknowledges that by reason of the character and
nature of the Company’s and/or the Affiliates’ business activities and
operations, and further by reason of the scope of the territory in which
Employee will perform the services under this Employee Agreement, in order to
protect the Company’s and/or the Affiliates’ legitimate business interests it is
necessary for Employee to agree not to engage in certain specified activities in
such territory at any time during the term of this Employment Agreement and for
a period of time thereafter.  Therefore, at all times during the term of this
Employee Agreement, and for a period of one (1) year thereafter, Employee will
not, directly or indirectly, within the Territory (as defined below), (a) for
himself, in his capacity as a Competing Business, (b) as a consultant, manager,
supervisor, employee or owner of a Competing Business (as defined below), or (c)
as an independent contractor for a Competing Business, engage in any business in
which Employee provides services which are the same as or substantially similar
to the services Employee is providing hereunder. “Competing Business” shall mean
any person, business or entity who or which sells, markets or distributes
products and/or sells, furnishes or provides services substantially the same as
those sold, marketed, distributed, furnished or supplied or expected to be sold,
marketed, distributed, furnished or supplied by the Company and/or the
Affiliates during the term of this Employee Agreement, and include, but not be
limited to the following entities: Marketo, Hubspot, Infusionsoft, Eloqua,
Salesforce.com, Pardot, ExactTarget, SendGrid, Constant Contact, Dyn, iContact,
MailChimp, Responsys, TurboSMTP/SendBlaster, and J2 Global. “Territory” shall
mean the entire world based upon the fact that Company and /or the Affiliates
currently offer their products and services on a global basis on three
continents, in approximately 100 countries, and in 13 languages. Employee agrees
that he and the Company may amend the definition of “Territory” from and after
the date hereof to reflect any significant contraction or expansion of the
geographical area in which he performs the services hereunder.  




11.2 Non-solicitation of Customers. Employee agrees that all customers whose
relationships are managed by Employee, or with whom Employee has contact during
the term of this Employee Agreement, are the Company’s customers, and that all
fees and revenues produced from such relationships or contacts are the exclusive
property of the Company. Employee hereby waives and releases all claims and
rights of ownership to such customer relationships, fees and revenues.
 Furthermore, at all times during the term of this Employee Agreement and for a
period of one (1) year thereafter, Employee will not directly or indirectly, on
his own behalf or on behalf of any person, firm, partnership, association,
corporation, business organization, entity or enterprise, solicit, call upon or
attempt to solicit or call upon, any customer or prospective customer of the
Company, or any representative of any customer or prospective customer of the
Company, with a view to the sale or provision of any product or service
competitive or potentially competitive with any product or service sold or
provided, or under development, by the Company at any time during the shorter in
duration of the term of this Employee Agreement and the last one (1) year
thereof; provided that the restrictions set forth in this sentence shall apply
only to customers or prospective customers of the Company, or representatives of
customers or prospective customers of the Company, with which Employee had
contact at any time during the shorter in duration of the term of this Employee
Agreement and the last one (1) year thereof.







--------------------------------------------------------------------------------

 




11.3 Non-solicitation of Employees and Independent Contractors.  At all times
during the term of this Employee Agreement and for a period of one (1) year
thereafter, Employee will not directly or indirectly solicit or encourage any
employee or independent contractor of the Company to leave such employment or
engagement with the Company, or directly or indirectly employ or engage in any
capacity any former employee or independent contractor of the Company, unless
such former employee or independent contractor of the Company shall have ceased
to be so employed or engaged by the Company for a period of at least one (1)
year immediately prior to such action by Employee.




ARTICLE 12

Construction




Employee acknowledges and agrees that the covenants and agreements contained in
Sections 10 and 11 of this Employee Agreement are the essence of this Employee
Agreement, and that each of such covenants and agreements is reasonable and
necessary to protect and preserve the interests and business of the Company.
 Employee further acknowledges and agrees that: (i) each of such covenants and
agreements is separate, distinct and severable, not only from the other of such
covenants and agreements, but also from the remaining provisions of this
Employee Agreement, (ii) the unenforceability of any such covenants or
agreements shall not affect the validity or enforceability of any other such
covenants or agreements or any other provision or provisions of this Employee
Agreement, and (iii) in the event any court of competent jurisdiction or
arbitrator, as applicable, determines, rules or holds that any such covenant or
agreement hereof is overly broad or against the public policy of the state, then
said court or arbitrator, as the case may be, is specifically authorized to
reform and narrow said covenant or agreement to the extent necessary to make
said reformed and narrowed covenant or agreement valid and enforceable to the
maximum enforceable restriction permitted by law.

  

ARTICLE 13

Remedies




It is specifically understood and agreed that (i) any breach of any of the
provisions of Section 10 or 11 of this Employee Agreement is likely to result in
irreparable injury to the Company, (ii) the remedy at law alone will be an
inadequate remedy for such breach, and (iii) in addition to any other remedy it
may have for such breach, the Company shall be entitled to enforce the specific
performance of this Employee Agreement by Employee and to seek both temporary
and permanent injunctive relief (to the extent permitted by law) without the
necessity of proving actual damages.  Notwithstanding any other provision of
this Employee Agreement to the contrary, any and all obligations of the Company
to pay any compensation to Employee for any reason shall cease and terminate
upon the breach by Employee of any of the obligations of Employee under Sections
10 or 11 of this Employee Agreement.







--------------------------------------------------------------------------------

 




ARTICLE 14

Existing Restrictive Covenants and Indemnification




Employee represents and warrants that (i) Employee is not a party to or subject
to any outstanding contract, agreement or order whereby Employee is prohibited
from entering into this Employee Agreement, or any outstanding restrictive
covenant or noncompetition agreement which would interfere with or prevent
Employee’s employment hereunder as contemplated by this Employee Agreement; (ii)
Employee has performed any and all duties or obligations that he may have under
any contract or agreement with a former employer or other party, including,
without limitation, the return of all confidential materials; and (iii) Employee
is currently not in possession of any confidential materials or property
belonging to any such former employer or other party.  Employee acknowledges and
agrees that he shall advise the Company in the event that his duties with the
Company should be changed or enlarged in such a manner as to conflict with any
such prior contract, agreement, order or restrictive covenant.  Without
limitation on any other rights or remedies available to the Company with respect
to Employee’s breach of his obligations hereunder, Employee shall defend,
indemnify and hold the Company, the Affiliates, and each of their respective
shareholders, officers, directors, employees, counsel, agents, affiliates and
assigns (collectively, the “Company Indemnities”) harmless from and against any
and all direct or indirect demands, claims, payments, obligations, recoveries,
deficiencies, fines, penalties, assessments, actions, causes of action, suits,
losses, diminution in the value of assets of the Company, compensatory,
punitive, exemplary or consequential damages (including, without limitation,
lost income and profits and interruptions of business), liabilities, costs,
expenses, and interest on any amount payable to a third party as a result of the
foregoing, whether accrued, absolute, contingent, known, unknown or otherwise
asserted against, imposed upon or incurred by Company Indemnities, or any of
them, by reason of or resulting from, arising out of, based upon or otherwise in
respect of (1) any conflict between Employee’s employment hereunder and any
prior employment, duty, contract, express or implied agreement, order or
restrictive covenant, or (2) any misrepresentation by Employee hereunder as to
any facts which are the subject matter of any conflict or violation of any prior
contract, agreement, order or restrictive covenant on the part of Employee.




ARTICLE 15

Notice to Future Employers




If Employee’s employment hereunder terminates for any reason, (i) Employee
shall, during the one (1) year period after the effective date of such
termination, inform any subsequent employers, business partners or colleagues of
the existence and provisions of Sections 11.1 and 11.2 of this Employee
Agreement and, if requested, provide a copy of such Sections of this Employee
Agreement to any such employer, business partner or colleague; and the Company
may, at any time, notify any future employer, business partner or colleague of
Employee of the existence and provisions of Sections 11.1 and 11.2 of this
Employee Agreement.







--------------------------------------------------------------------------------

 




ARTICLE 16

Notices




Any notice given under this Employee Agreement to either party shall be made in
writing.  Notices shall be deemed given when delivered by hand, document
delivery service, or when mailed by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the party at the address set forth
below.




Employee address:




Mr. Richard Carlson

_______________

_______________




Company address:




Mr. Edward Lawton

SMTP, Inc.

670 N. Commercial St, Suite 107

Manchester, NH 03101




Each party may designate a different address for receiving notices by giving
written notice of the different address to the other party. The written notice
of the different address will be deemed given when it is received by the other
party.




ARTICLE 17

Binding Agreement




17.1. Company’s Successors.  The rights and obligations of the Company under
this Employee Agreement shall inure to the benefit of and shall be binding upon
the successors and assigns of the Company.




17.2. Employee’s Successors.  This Employee Agreement shall inure to the benefit
and be enforceable by Employee’s personal representatives, legatees, and heirs.
If Employee dies while amounts are still owed, such amounts shall be paid to
Employee’s legatees or, if no such person or persons have been designated, to
Employee’s estate.




ARTICLE 18

Waivers




The waiver by either party of a breach of any provision of this Employee
Agreement shall not operate or be construed as a waiver of any subsequent
breach.







--------------------------------------------------------------------------------

 




ARTICLE 19

Entire Agreement




19.1. No Other Agreements.  This instrument contains the entire agreement of the
parties pertaining to the employment of Employee by the Company.  The parties
have not made any agreements or representations, oral or otherwise, express or
implied, pertaining to the employment of Employee by the Company other than
those specifically included in this Employee Agreement.




19.2. Prior Agreements. This Employee Agreement supersedes any prior employee
agreements pertaining to or connected with or arising in any manner out of the
employment of Employee by the Company. All such agreements are terminated and
are of no force or effect whatsoever.







ARTICLE 20

Amendment of Agreement




No change or modification of this Employee Agreement shall be valid unless it is
in writing and signed by the party against whom the change or modification is
sought to be enforced. No change or modification by the Company shall be
effective unless it is approved by the Company’s Board of Directors and signed
by an officer specifically authorized to sign such documents.




ARTICLE 21

Severability of Provisions




If any provision of this Employee Agreement is invalidated or held
unenforceable, the invalidity or unenforceability of that provision or
provisions shall not affect the validity or enforceability of any other
provision of this Employee Agreement.




ARTICLE 22

Assignment of Agreement




Other than as otherwise provided for in this Employee Agreement, so long as
Employee is an Employee pursuant to this Employee Agreement, the Company shall
not assign this Employee Agreement without Employee’s prior written consent,
which consent shall not be unreasonably withheld. Employee may not assign this
Employee Agreement.




ARTICLE 23

Governing Law and Venue




 This Agreement shall be deemed to have been entered into by all parties within
the State of Delaware and all questions regarding the validity and
interpretation of this Employee Agreement shall be governed by and construed and
enforced in all respects in accordance with the laws of the State of Delaware as
applied to contracts made and to be performed entirely within the State of
Delaware without regard to choice of law provisions.  




--------------------------------------------------------------------------------

 







ARTICLE 24

Arbitration of Disputes




If a dispute arises out of or relates to this Employee Agreement, or the breach
thereof, and if the dispute cannot be settled through negotiation, the parties
agree first to try in good faith to settle the dispute by mediation administered
by the American Arbitration Association under its Employment Mediation Rules
before resorting to arbitration, litigation or some other dispute resolution
procedure.




ARTICLE 25

Acknowledgment




Employee acknowledges that he has had the benefit of independent professional
counsel with respect to this Agreement and that the Employee is not relying upon
the Company, the Company’s attorneys or any person on behalf of or retained by
the Company for any advice or counsel with respect to this Agreement.  




IN WITNESS, the parties have executed this Employee Agreement in duplicate on
the date and year first above written.




 

Employee,

 

 

 

 

 

/s/ Richard Carlson

 

Richard Carlson

 

 

 

SMTP, Inc.,

 

 

 

 

 

/s/ Edward Lawton

 

Edward Lawton, CFO

       











--------------------------------------------------------------------------------

 




Appendix A




Duties of Employee




Employee, as the Company’s Chief Executive Officer and President, subject to the
control of the Board of Directors, shall be responsible for:




A.

The overall general management of the Company and its subsidiaries and
supervision of Company and subsidiary policies, setting the Company’s and
subsidiaries’ strategies, formulating and overseeing the Company’s and
subsidiaries’ business plan, and the general promotion of the Company and its
subsidiaries.  




B.

Such other powers and duties as may be prescribed by the Board of Directors that
is reasonably agreed upon by Employee.














--------------------------------------------------------------------------------

 




Appendix B




Other Compensation




I.

Quarterly Bonus Compensation:




Employee shall be eligible for bonus compensation that will be paid on a
quarterly basis (the “Quarterly Bonus”) that will be earned and payable as
follows:




The annual bonus target amount is $100,000 (the Quarterly Bonus target amount is
$25,000), and will be tied to the achievement of Company financial targets and
CEO goals during the year. The percentage of the Quarterly Bonus that may be
paid out may range from 0% to over 100% of the Quarterly Bonus target amount.




The Quarterly Bonus is earned at the close of the applicable quarter and is
intended to be paid shortly after the Company reports its financials publicly
each quarter.




If Employee’s employment is terminated for any reason, Employee shall be paid
(a) the full Quarterly Bonus earned, as determined solely by the Company’s Board
of Directors, for the most recently completed quarter and if Employee’s
employment is terminated by the Company or by mutual agreement, Employee shall
be paid (b) a pro-rated Quarterly Bonus, as determined solely by the Company’s
Board of Directors, for the calendar quarter in which termination occurs.  







II.

Option Grant:




Options: 250,000   




Exercise Price: the fair market value on the Grant Date.




Grant Date: October 1, 2015




Expiration Date: September 30, 2025




Vesting Schedule: The options vest monthly over a four year period in equal
installments of 5,208 shares per month beginning October 31, 2015, except that
during the final month of vesting 5,224 shares shall vest. The option grant
shall be made pursuant to the Company’s 2010 Employee Stock Plan (the “Plan”)
and subject to the terms of the Plan’s standard non-statutory stock option
agreement, as may be modified for purposes of this Employee Agreement. As more
fully described in the Employee’s non-statutory stock option agreement, of even
date hereof, the Vesting Schedule is subject to acceleration in the event of a
Change of Control as defined in the Employee’s non-statutory stock option
agreement.







--------------------------------------------------------------------------------

 




Regular Termination. If your employment terminates for any reason except death
or disability, these options will expire at the close of business at Company
headquarters on the second (2nd) anniversary of your termination date, but in no
event later than on the specified expiration date described above. During that
two-year period, you may exercise that portion of these options that were vested
on your termination date.




Death. If you die while in employment with the Company, these options will
expire at the close of business at Company headquarters on the date twelve (12)
months after the date of death. During that twelve-month period, your estate or
heirs may exercise that portion of these options that was vested on the date of
death, but in no event later than on the specified expiration date described
above.




Disability. If your employment terminates because of your disability, as defined
in the Plan, these options will expire at the close of business at Company
headquarters on the date twelve (12) months after your termination date, but in
no event later than on the specified expiration date described above. During
that twelve-month period, you may exercise that portion of these options that
was vested on the date of your disability.





